DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-10 are pending.
	The prior art submitted on 1/20/20 has been considered.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 5, and 7-10, are rejected under 35 U.S.C. 103 as being unpatentable over Tamura Hide (JP 2017-158969, applicant’s submitted IDS document) in view of Tamura et al. (US 2019/0015175  A1).
	As per claims 1 and 10, Tamura Hide discloses a medical holding apparatus for holding an imaging unit capable of capturing an image of an observation object
in an enlarged manner and configured to output an image signal corresponding to the image, and a medical observation system, the medical holding apparatus comprising: a support including: a plurality of arms; and a plurality of joints configured to connect the plurality of arms (see at least [0016-0020]), the support being configured to support the imaging unit at a distal end thereof (see at least [0006], and [0016-0020]); a load applying mechanism arranged in at least one of
the joints and configured to apply a resistance load against operation of the at least one of the joints to the support (see at least [0007], and [0036]); and a processor comprising hardware, the processor being configured to: set torque to be applied by the load applying mechanism based on an operating state of the imaging unit (see at least [0050-0052]).  Tamura Hide does not explicitly disclose apply a load corresponding to the set torque to the load applying mechanism when a rotation inhibit state of each of the arms of the support is released.  However, Tamura et al. disclose apply a load corresponding to the set torque to the load applying mechanism when a rotation inhibit state of each of the arms of the support is released (see at least [0059], [0067-0069], and [0118-0119]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Tamura Hide by combining apply a load corresponding to the set torque to the load applying mechanism when a rotation inhibit state of each of the arms of the support is released for adjusting or controlling medical observation driving control apparatus accuracy.
	As per claim 2, Tamura Hide does not explicitly disclose apply a load corresponding to the set torque to the load applying mechanism when a rotation inhibit state of each of the arms of the support is released.  However, Tamura et al. disclose a driver configured to drive the support, wherein the processor is configured to apply a load corresponding to the set torque to the load applying
mechanism when the rotation inhibit state of each of the arms of the support is released and the driver turns off drive of the support (see at least [0059], [0067-0069], and [0118-0119]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Tamura Hide by combining apply a load corresponding to the set torque to the load applying mechanism when a rotation inhibit state of each of the arms of the support is released for adjusting or controlling medical observation driving control apparatus accuracy.
	As per claim 5, Tamura Hide discloses the load applying mechanism is arranged in each of two more of the joints, and the processor is configured to set the torque independently for each of the joints (see at least [0050-0052]).
	As per claim 7, Tamura Hide discloses each of the joints includes: a fixing part fixed to one of the two arms connected to each other; and a movable part fixed to an other one of the two arms, the movable part being rotatable relative to the fixing part, and the load applying mechanism is configured to apply a resistance load against the rotation to the movable part when the movable part rotates relative to the fixing part (see at least [0006-0007], and [0021-0022]).
	As per claim 8, Tamura Hide discloses wherein the load applying mechanism includes a magnetic fluid device (see at least [0045]).
	As per claim 9, Tamura Hide does not explicitly disclose a brake configured to inhibit rotation of each of the arms of the support.  However, Tamura et al. disclose a brake configured to inhibit rotation of each of the arms of the support (see at least [0059]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Tamura Hide by combining a brake configured to inhibit rotation of each of the arms of the support for possible to adjust the position and the attitude of the microscope.
4.	Claims 3-4, and 6, are objected to as being dependent upon a reject base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Nakqmura et al. (6398721)
	. Fujiwara et al. (5122904)
	. Tierney et al. (9795453)
	. Doi et al. (9563045)
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664